Citation Nr: 1409014	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-16 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a back disability, including spondylosis deformans and arthritis.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel




INTRODUCTION

The Veteran had active duty service from July 1982 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied entitlement to the benefits currently sought on appeal.

It is noted that the Veteran raised the issue of entitlement to education benefits for dependents in a statement of May 2011.  As this matter has not yet been adjudicated, it is referred to the Agency of Original Jurisdiction for the appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for spondylosis deformans and for arthritis of the back (herein back disorders).  An April 1986 service treatment record indicates that the Veteran complained of back pain and the impression is listed as acute lumbar sprain.  The Veteran indicates that he has had low back pain since discharge from service.  See August 2010 VA examination.     

The Veteran was afforded a VA examination in August 2010.  This examination included a diagnosis of degenerative arthritis lumbar spine and the examiner stated in his opinion that the x-rays indicated spondylosis deformans.  At issue is the etiology of the Veteran's current back disorders and whether any current disabilities are related to service, including the April 1986 in-service back injury.  The August 2010 VA examination includes a negative opinion in this regard and states that "[t]he [V]eteran has no ongoing history of medical care for a back condition.  This [V]eteran's current low back condition including x-rays indicating spondylosis deformans which would be normal findings considering [V]eteran's age therefore is less likely as not caused by or the result of a low back strain which occurred while" in-service.  

However, the Veteran indicated during the examination that he had received treatment from a chiropractor.  These records have not been obtained; on remand, the Veteran must be afforded the opportunity to authorize the release of, or provide, any medical records from the chiropractor he referenced in the August 2010 VA examination.  Also, an October 2011 VA treatment record includes the note "aching back - was seen privately" and the Veteran should be afforded the opportunity to authorize the release of, or provide, any medical records not already of record.  Finally, updated VA treatment records must be obtained.  Thereafter, another medical opinion should be obtained. 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  Virtual VA contains VA treatment records dated subsequent to the last Statement of the Case (SSOC) issued in April 2011.  As the case is being remanded, the RO will have the opportunity to consider this evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran authorize the release of, or that he provide, any outstanding medical records of private medical treatment relating to his back, including the chiropractor mentioned in the August 2010 VA examination.  Request that the Veteran complete and return a VA Form 21-4142 ("Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)") for any private treatment related to his back.  If the Veteran completes and returns the form(s), attempt to obtain any identified records.    

If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  The Veteran must then be given an opportunity to respond.

2.  Obtain and associate with the claims file any outstanding VA treatment records.  

3.  After completion of above, obtain a VA medical opinion to determine the etiology of his back disorders, to include spondylosis deformans and arthritis.  If the clinician determines that another examination is necessary, then one should be scheduled.

The claims file, to include a copy of this remand, must be made available to the clinician for review, and the report must reflect that such a review was accomplished.

The clinician must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's back disorders, to include spondylosis deformans and arthritis, are related to any in-service disease, event, or injury, including the 50-mile march in service with full gear. 

The clinician's attention is directed to the Veteran's statements that he has had low back pain since discharge from service.       

The examiner must provide a thorough rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Finally, after completing the requested actions, and any additional development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


